DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 2/8/2021 "Reply" elects without traverse Invention I and Species A and identifies as reading on claims 1-4, 7-11, 16-19, and 22-24.  Accordingly, Examiner has withdrawn claims 5-6, 12-13, 20, and 21 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b). In the Reply, Applicant has cancelled claims 14 and 15
The 10/20/2020 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the printed circuit package." There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the above recitation will be interpreted as "the integrated circuit package."
Claim 24 recites the limitation "said step of forming a stud bump." There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the above recitation will be interpreted as “wherein forming said stud bump comprises.”
Claim 8 recites the limitation "exposed from said encapsulant." There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the above recitation will be interpreted as “exposed from an encapsulant.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 16, 18-19, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai (US Pub. No. 2013/0049179).
Regarding claim 1, in FIG. 1-1B, Desai discloses an integrated circuit package, comprising: a plurality of leads (102, paragraph [0048]) embedded in an encapsulant (174, paragraph [0049]), said leads having a bottom surface and at least a portion of a side surface exposed from said encapsulant; and a standoff (178, paragraph [0049]) on said bottom surface of each of said leads.
Regarding claims 3-4, in FIG. 1-1B, Desai discloses that said standoff is a wirebond stud bump (paragraph [0049] discloses that the standoff can be a stud bump; the stud bump described by Desai is structurally indistinguishable from the claimed wirebond stud bump).
Regarding claim 16, in FIG. 1-1B, Desai discloses a method of making an integrated circuit package, comprising: providing a plurality of leads (102, paragraph [0048]) embedded in an encapsulant (174, paragraph [0049]), said leads having a bottom surface and at least a portion of a side surface exposed from said encapsulant; and providing a standoff (178, paragraph [0049]) on said bottom surface of each of said leads.
Regarding claims 18-19, in FIG. 1-1B, Desai discloses that said standoff is a wirebond stud bump (paragraph [0049] discloses that the standoff can be a stud bump; the stud bump described by Desai is structurally indistinguishable from the claimed wirebond stud bump).

Regarding claim 24, the process limitation of “forming said stud bump comprises forming a wire bond on said bottom surface of said lead” found in product claim 24 invokes the product-by-process doctrine. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 24 does not require forming a wire bond on said bottom surface of said lead, but simply that a stud bump is formed on said bottom surface of said lead. In FIG. 1-1B, Desai discloses a stud bump is formed on said bottom surface of said lead and is commensurate with the scope of the claim.
Claims 1-2, 7-9, 16-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koschmieder (US Pub. No. 2014/0151865).
Regarding claim 1, in FIGs. 2 and 10, Koschmieder discloses an integrated circuit package, comprising: a plurality of leads (232/242, paragraph [0028]) embedded in an encapsulant (FIG. 2 has an encapsulant similar to element 1010 in FIG. 10, paragraph [0045]), said leads having a bottom surface 
Regarding claim 2, in FIGs. 2 and 10, Koschmieder discloses at least one of said leads includes a half-etched end portion (interpreted as a step or recess; 236, paragraph [0029]) exposed from said encapsulant.
Regarding claim 7, in FIGs. 2 and 10, Koschmieder discloses solder (270, paragraph [0030]) on said lead bottom surface and said at least a portion of said side surface (236).
Regarding claim 8, in FIGs. 2 and 10, Koschmieder discloses a printed wiring board (220, paragraph [0028]) including metal traces (250, paragraph [0030]) on a top surface thereof; an integrated circuit package (210, paragraph [0028]) mounted on said printed wiring board, said integrated circuit package including a plurality of leads (232/242, paragraph [0028]) having a bottom surface and at least a portion of a side surface exposed from an encapsulant (FIG. 2 has an encapsulant similar to element 1010 in FIG. 10, paragraph [0045]), said integrated circuit package further including a standoff (234, paragraph [0028]) on said bottom surface of each of said leads; and solder (270, paragraph [0030]) joining said metal traces of said wiring board to said standoff, said bottom surface, and said at least a portion of said side (236) surface of said leads, said solder including a fillet that covers at least a portion of said portion of said side surface of said leads.

Regarding claim 16, in FIGs. 2 and 10, Koschmieder discloses a method of making an integrated circuit package, comprising: providing a plurality of leads (232/242, paragraph [0028]) embedded in an encapsulant (FIG. 2 has an encapsulant similar to element 1010 in FIG. 10, paragraph [0045]), said leads having a bottom surface and at least a portion of a side surface (236) exposed from said encapsulant; and providing a standoff (234, paragraph [0028]) on said bottom surface of each of said leads.
Regarding claim 17, in FIGs. 2 and 10, Koschmieder discloses at least one of said leads includes a half-etched end portion (interpreted as a step or recess; 236, paragraph [0029]) exposed from said encapsulant.
Regarding claim 22, in FIGs. 2 and 10, Koschmieder discloses placing solder (270, paragraph [0030]) on said lead bottom surface and said at least a portion of said side surface.
Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest an apparatus particularly .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896